PER CURIAM.
This case is before the Court upon the petition of Kenneth L. Rodman, Jr. for leave to resign from The Florida Bar pursuant to rule 3-7.11 of the Rules Regulating The Florida Bar.
The petition sets forth descriptions of several disciplinary proceedings that are pending against the respondent. The petition states that leave to resign is sought without the right to apply for readmission. The Florida Bar does not oppose the petition.
We find that the criteria governing resignation during disciplinary proceedings are *690satisfied in this case. We therefore grant the petition for leave to resign permanently from The Florida Bar.
In order to allow an orderly winding up of respondent’s practice, this resignation shall take effect September 19, 1988.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.